November 3, 2016 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Jasmin Corp.  Registration Statement on Form S-1/A Filed September 23, 2016  File No. 333-213425 Dear Messrs.: This letter sets forth the responses of Jasmin Corp. (the “Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of October 11, 2016. General 1. In future responses, please use page numbers to reference specific changes to disclosure based on our comments. Response: The page numbers was used as requested. Description of Business, Product, page 20 2. We note your response to prior comment 10 of our letter dated September 23, 2016; however, you do not appear to have addressed the second part of the comment pertaining to where and how you will source the cork and manufacture these products.
